DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/22/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Oath/Declaration
The Oath/Declaration submitted on 04/22/2022 is noted by the Examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Hardness Meter and Hardness Measuring Method For Estimating Target Object Having Hardness Estimation Portion That Estimates Hardness Of Measurement Object Based 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 4-9 and 13-15 of U.S. Patent No. 11,337,641. Although the claims at issue are not identical, they are not patentably distinct from each other because:
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows:
Instant Application
Patent No. 11,337,641
Claim 1. 

A hardness meter comprising: a movable portion which is continuously contact with an object to be measured; 

a sensor which outputs an output signal reflecting a reaction force at a part of the object to be measured that is in contact with the movable portion; 

a motive force mechanism that causes the movable portion to perform a piston motion; 


a hardness estimating portion which estimates the hardness of the object to be measured on the basis of an alternating current component of the output signal, generated by the piston motion of the movable portion; 















a position estimating portion which estimates a measurement position information by shooting with a camera; and 

a hardness map display portion which maps and 
displays the hardness on a schematic diagram of the surface of a living body based on the measurement position information.
Claim 1. 

A hardness meter comprising: a movable portion which is continuously pressed against an object to be measured; 

a sensor which outputs an output signal reflecting a reaction force at a part of the object to be measured that is in contact with the movable portion; 

a motive force mechanism that causes the movable portion to perform a piston motion; and 


a hardness estimating portion which estimates the hardness of the object to be measured on the basis of an alternating current component of the output signal, generated by the piston motion of the movable portion, wherein the hardness estimating portion estimates the hardness of the object to be measured on the basis of an amplitude of the alternating current component of the output signal, and wherein the hardness estimating portion estimates the hardness of the object to be measured on the basis of the amplitude of the alternating current component when a magnitude of a direct current component of the output signal is fixed at a predetermined value.


Claim 8. The hardness meter according to claim 1 comprising: 

a position estimating portion which estimates a measurement position of the hardness meter; and 

a hardness map display unit which displays the hardness estimated using the measurement position in a map.




Allowable Subject Matter
Claims 1-12 are objected to as being dependent upon a rejected base claim, but would be allowable if the Double Patenting Rejection is addressed. 
The following is an examiner’s statement of reasons for allowance: The Prior arts made available do not teach or fairly suggest, alone or in combination, the specific limitation of a hardness meter having a movable portion that is constantly pressed on a measurement object, a sensor being provided to output the output signal reflecting the reaction force in a contact portion with the movable portion in the measurement object, a motive power mechanism is provided to cause the movable portion to perform a piston action in independent claim 1 when combined with the limitations of a hardness estimation portion being provided to estimate the hardness of the measurement object based on an alternating current component of the output signal, a position estimating portion which estimates a measurement position information by shooting with a camera; and a hardness map display portion which maps and displays the hardness on a schematic diagram of the surface of a living body based on the measurement position information also in independent claim 1 distinguish the present invention from the combined prior art.
Hence the prior art of record fails to teach the invention as set forth in claims 1 -12. The examiner cannot find specific teaching of the invention, nor reasons within the cited art to combine the elements of these references other than applicant’s own reasoning to fully encompass the current pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other prior art references listed on the PTO-892 (Notice of References Cited) are considered to be of interest disclosing similar systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N HOPKINS whose telephone number is (571)270-7042. The examiner can normally be reached M & F 9-5 and T-TH, 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LISA CAPUTO can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDI N HOPKINS/Primary Examiner, Art Unit 2855